DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock of claims 19 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 	Claim 19 states ”wherein at least one of the at least one first air outlet comprises a lock to secure its angular position”. Claim 21 states “wherein at least one of the at least one first air outlet comprises a lock to secure its angular position relative to the first axis”.
 	There are no details provided in the specification as filed concerning how the lock to secure the angular position of the at least one first air outlet.
 	MPEP 2163 II. A. 3. at paragraph three states: "An applicant may show possession of
an invention by disclosure of drawings or structural chemical formulas that are sufficiently
detailed to show that applicant was in possession of the claimed invention as a
whole." Regarding the written description requirement for claims 19-21, the drawings do not appear to show any details of the lock. 
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a
patent specification must describe the claimed invention in sufficient detail that one skilled
in the art can reasonably conclude that the inventor had possession of the claimed
invention." Regarding the disclosure in the specification as filed, the specification does not provide any details of the lock. 
 	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked
which were not satisfactorily resolved and consequently raised doubt as to possession of the
claimed invention at the time of filing, include:
 	What is the particular structure of the lock, and how is the particular structure of the lock integrated with the structure of the wearable device shown in the figures?
 	Therefore, for the reasons detailed above, claims 19-21 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 20 is rejected based on their dependency to claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Lee US 20170370596 (hereafter Lee II).
	Lee discloses:
 	 1. A wearable device, comprising: a U-shaped housing (see e.g. Figs 1-2 and 13) including a first arm (leftmost 100) having a central first axis and a second arm (rightmost 100) having a central second axis connected by an intermediate curved member (member indicated by lead line for 200); and a first fan assembly disposed at a distal end of the first arm, comprising a first fan (leftmost 130), at least one first air inlet (111, 112), and least one first air outlet (140) directed off-axis from the first axis (see e.g. Figs 1 and 13).  
	Lee does not disclose wherein the at least one first air outlet is rotatable about the first axis to selectively direct airflow exiting the at least one first air outlet off-axis with respect to the first axis.
 	Lee II discloses the use of rotatable joints between the wind generating portions 30 of the wearable device and the necklace part 10 of the wearable device (see annotated Fig 4 herein and 0081).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize rotatable joints between the wind generating portions 100 and he necklace portion 200 of Lee (as taught by Lee II) to gain the benefit of adding adjustability to suit the needs of different users.
 	With this modification of Lee in view of Lee II, Lee as modified above would disclose the at least one first air outlet (140 of Lee) is rotatable about the first axis (axis of motor 130 of Lee) to selectively direct airflow exiting the at least one first air outlet off-axis with respect to the first axis (see Fig 1 of Lee wherein a rotatable joint is located between 100 and 200 as taught by Lee II).
 	
 	Regarding claims 3-7 and 9-10, Lee as modified above discloses (all references are made to Lee unless specifically noted otherwise):
 	
 	Regarding claims 3-4, Lee as modified above does not disclose the specific amount of rotation. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the joint to rotate up to about 60 or 120 degrees as claimed in claims 3-4, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	5. The device of claim 1, wherein the at least one first air inlet (111, 112) is configured to draw air into the first arm along the first axis (see 111 in e.g. Figs 1 and 13).  
 	6. The device of claim 1, wherein the at least first air inlet (111, 112) is configured to draw air into the first arm in a direction orthogonal to the first axis (see 112 in e.g. Figs 1 and 13).  
  	7. The device of claim 1, wherein the first fan is oriented so that its fan blades rotate in a plane orthogonal to the first axis (see 130 in e.g. Figs 1 and 13).

  	Regarding claim 9, Lee discloses: 9. The device of claim 1, further comprising: a second fan assembly (rightmost 130 in e.g. Figs 1 and 13) disposed at a distal end of the second arm, comprising a second fan (rightmost 130 in e.g. Figs 1 and 13), at least one second air inlet (rightmost 111, 112 in e.g. Figs 1 and 13), and the at least one second air outlet (rightmost 140 in e.g. Figs 1 and 13) directed off- axis from the second axis (see e.g. Figs 1 and 13), wherein the at least one second air inlet is configured to draw air into the second arm along the second axis (via 111).  
 	Lee does not disclose wherein the at least one second air outlet is rotatable about the second axis to selectively direct airflow exiting the at least one second air outlet.
 	Lee II discloses wherein the at least one second air outlet is rotatable about the second axis to selectively direct airflow exiting the at least one second air outlet (see annotated Fig 4 herein).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the rotatable joints of Lee II in the system of Lee to gain the benefit of adding adjustability to suit the needs of different users.
 	10. The device of claim 9, wherein the second fan is oriented so that its fan blades rotate in a plane orthogonal to the second axis (see e.g. Figs 1 and 13 of Lee).  
  	
 	Lee discloses:
 	16. A wearable device, comprising: a U-shaped housing (see e.g. Fig 13) including a first arm (leftmost 100)  having a central first axis and a second arm (rightmost 100) having a central second axis connected by an intermediate curved member (200); a first fan assembly disposed at a distal end of the first arm, comprising a first fan (130), at least one first air inlet (111, 112), and least one first air outlet (140) directed off-axis from the first axis (see e.g. Fig 13); and a second fan assembly disposed at a distal end of the second arm, comprising a second fan (130), at least one second air inlet (111, 112), and least one second air outlet (140) directed off-axis from the second axis (see e.g. Fig 13).  
 	Lee does not disclose the first air outlet is rotatable about the first axis to selectively direct airflow exiting the at least one first air outlet off-axis from the first axis and the second air outlet is rotatable about the second axis to selectively direct airflow exiting the at least one second air outlet off-axis from the second axis.
 	Lee II discloses the use of rotatable joints between the wind generating portions 30 of the wearable device and the necklace part 10 of the wearable device (see annotated Fig 4 herein and 0081).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize rotatable joints between the wind generating portions 100 and he necklace portion 200 of Lee (as taught by Lee II) to gain the benefit of adding adjustability to suit the needs of different users.
 	With this modification of Lee in view of Lee II, Lee as modified above would disclose the first air outlet (140 of Lee) is rotatable about the first axis (axis of motor 130 of Lee) to selectively direct airflow exiting the at least one first air outlet off-axis from the first axis (see Fig 1 of Lee wherein a rotatable joint is located between 100 and 200 as taught by Lee II) and the second air outlet (140 of Lee) is rotatable about the second axis (axis of motor 130 of Lee) to selectively direct airflow exiting the at least one second air outlet off-axis from the second axis (see Fig 1 of Lee wherein a rotatable joint is located between 100 and 200 as taught by Lee II).
 


 	

 	

    PNG
    media_image1.png
    479
    508
    media_image1.png
    Greyscale



Claims 8, 11-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Lee US 20170370596 (hereafter Lee II) in further view of Strauss US 5802865.
 	Regarding claim 8, Lee as modified above does not disclose the limitations of claim 8.
  	Strauss discloses a first flexure 60 joining a first end of the curved member with a proximal end of the first arm (see Fig 1), wherein the first flexure enables the first arm to be flexed away from the second arm (see Fig 1).  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a flex joint as taught by Strauss in the system of Lee to gain the benefit of adding adjustability to suit needs of different users.

	Regarding claim 11, Lee as modified above does not disclose the limitations of claim 11.
 	Strauss discloses a second flexure 60 joining a second end of the curved member with a proximal end of the second arm, wherein the second flexure enables the second arm to be flexed away from the first arm (see Fig 1).  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a flex joint as taught by Strauss in the system of Lee as modified above to gain the benefit of adding adjustability to suit needs of different users.
 	
 	Regarding claims 12 and 14-15, Lee as modified above does not disclose the limitations of claim 12 and 14-15.
 	Strauss discloses: 
 	Claim 12: a thermal comfort plate 170 disposed at an internal surface of the curved member, the thermal comfort plate configured to cool and/or warm.  
 	Claim 14: a fan (200 of Strauss) disposed within the curved member and oriented to direct air flow toward and/or away from the thermal comfort plate.  
 	Claim 15: the curved member includes at least one inlet vent 90 and at least one outlet vent 150 and the fan is oriented to draw air into the at least one inlet vent past the thermal comfort plate and out the at least one outlet vent (see Figs 1-2).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the heat dissipating member and fan of Strauss in the system of Lee to gain the benefit of drawing body heat from the user's neck into the thermal comfort plate 170 as in col 4 lines 13-14 of Strauss.



 	Regarding claim 17-18, Lee as modified above does not disclose the limitations of claims 17-18.
 	Strauss discloses:
 	Claim 17: a first flexure 60 joining a first end of the curved member with a proximal end of the first arm, wherein the first flexure enables the first arm to be flexed away from the second arm (see Fig 1); and a second flexure 60 joining a second end of the curved member with a proximal end of the second arm, wherein the second flexure enables the second arm to be flexed away from the first arm (see Fig 1).  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a flex joint as taught by Strauss in the system of Lee as modified above to gain the benefit of adding adjustability to suit needs of different users.
 	Claim 18: a thermal comfort plate 170 disposed at an internal surface of the curved member, the thermal comfort plate configured to cool and/or warm; and a fan 200 disposed within the curved member and oriented to direct air flow toward and/or away from the thermal comfort plate, wherein the curved member includes at least one inlet vent 90 and at least one outlet vent 150 and the fan is oriented to draw air into the at least one inlet vent past the thermal comfort plate and out the at least one outlet vent.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the heat dissipating member and fan of Strauss in the system of Lee as modified above to gain the benefit of drawing body heat from the user's neck into the thermal comfort plate 170 as in col 4 lines 13-14 of Strauss.


 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee WO2018070561 in view of Lee US 20170370596 (hereafter Lee II) in further view of Strauss US 5802865 in further view of Joseph US 20100198322.
 Regarding claim 13, Strauss does not disclose a thermoelectric module in association with the comfort plate and thus does not disclose the use of a thermoelectric cooling plate. 
 	Joseph discloses the use of a thermoelectric module 120 in association with a comfort plate 112 which makes the comfort plate 112 a thermoelectric cooling plate.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a thermoelectric module in association with the comfort plate of the system of Lee as modified above to turn the comfort plate into a thermoelectric cooling plate to gain the benefit of use the Peltier effect to remove or add heat to the comfort plate as taught by Joseph in 0032.
 	
 	Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
Applicant appears to list several differences between Lee and Lee II and then argues the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also refers to the temporary nature of the rotation of Lee II. However, there are no claim limitations detailing any type of permanence in the pending claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rotation is not temporary) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that applicant’s rotation is intended for different reasons than Lee II. In response to applicant's argument that applicant intends different reason for the rotation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746